NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
Claims 1-7, 9 and 12-17 have been amended, claim 8 has been canceled, and new claim 18 has been added as requested in the amendment filed on October 16, 2020.  Following the amendment, claims 1-7 and 9-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/16/2020 has been considered and the references therein are of record.

Terminal Disclaimer
The terminal disclaimer filed on January 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,287,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the nonstatutory double patenting rejection over claims 1-7 and 9-17 has been overcome. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Kilyk, Jr. on January 8, 2021.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 23 (final line), the word “is” has been deleted and replaced therefor with --may be--; the word “and/or” has been deleted and replaced therefor with --or--. Following the word “added” and preceding the period, the phrase -- in one or more of the CDR sequences-- has been added.  The final two lines of claim 1 therefore read 

Claim 14 has been rewritten as the following:
14.	A method of treating or reducing relapse of a neurological or immunological disease in a subject, wherein the neurological or immunological disease is selected from the group consisting of spinal cord injury, neurotrauma, and multiple sclerosis.

Claims 15-17 have been canceled.

New claims 19-21 have been added as follows:
19.	The method according to claim 14, wherein the neurological or immunological disease is spinal cord injury.

20.	The method according to claim 14, wherein the neurological or immunological disease is neurotrauma.

19.	The method according to claim 14, wherein the neurological or immunological disease is multiple sclerosis.


Conclusion
	Claims 1-7, 9-14 and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim amendments were made to facilitate allowable subject matter.
A search of the prior art reveals that an antibody comprising a set of the six CDR sequences recited in section (A) or (B) of claim 1 is novel and non-obvious.  The claims as written require all six CDR sequences or else heavy chain variable region (VH) and light chain variable region (VL) combinations of sequences to be present. One amino 
One of skill in the art using the guidance provided in the present specification could have reasonably made the claimed antibodies and practiced the presently claimed therapeutic method of administering the anti-RGMa antibody for the treatment of spinal cord injury, neurotrauma or multiple sclerosis without undue experimentation. The art of record, for example, reasonably supports the enablement of a therapeutic method of inhibiting RGMa in the treatment of diseases or conditions in which neuronal sprouting, repair and/or regeneration is beneficial and/or necessary, such as in multiple sclerosis, spinal cord injury, or neuronal trauma generally. See, for example Hata et al. (J. Cell Biol. 2006, 172:47-58) and Demicheva et al. (Cell Rep. 2015, 10(11):188701898), both of which are listed on the 03/19/2019 IDS, as well as WO 2013/112922 A1 by Mueller et al., which is listed on the 10/16/2020 IDS. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649